     Case 2:20-cr-00054 Document 34 Filed 03/30/20 Page 1 of 7 PageID #: 141



              IN THE UNITED STATES DISTRICT COURT FOR THE
                   SOUTHERN DISTRICT OF WEST VIRGINIA
                               CHARLESTON


UNITED STATES OF AMERICA

v.                                             CRIMINAL NO. 2:20-cr-00054

NEDELTCHO VLADIMIROV



               RESPONSE OF THE UNITED STATES OF AMERICA
           TO DEFENDANT'S STANDARD DISCOVERY REQUESTS, AND
        REQUEST OF THE UNITED STATES FOR RECIPROCAL DISCOVERY

       Pursuant    to   Rule   16   of   the    Federal   Rules   of   Criminal

Procedure, Rule 16.1(a) of the Local Rules of Criminal Procedure,

and the Arraignment Order and Standard Discovery Request entered

by the Court in this case on March 16, 2020, the United States of

America, by counsel, herewith responds to each of defendant's

Standard Discovery Requests as follows:

       Preliminary Response:

       In this case, the United States provides expansive discovery,

which has been made available through an online file-sharing

service, USAfx, as outlined below:

       Request E – Items Material to the Defense

     Request A:    Disclose to defendant the substance of any
relevant oral statement made by defendant, whether before or after
arrest, in response to interrogation by a person the defendant
knew was a government agent if the government intends to use the
statement at trial. [Fed. R. Crim. P. 16(a)(1)(A)]
       Response:    The United States has disclosed statements made by

Defendant on January 23, 28-29, and February 10, 2020. See Response
   Case 2:20-cr-00054 Document 34 Filed 03/30/20 Page 2 of 7 PageID #: 142



to Request E, “USSS\Post Arrest Recording” & “West Virginia State

Police”; see also “Violent Crime Drug Task Force West”; see also

“USSS\Devices”.


     Request B:   Disclose to defendant and make available for
inspection, copying or photographing, all of the following:
     (i)   Any relevant written or recorded statement by the
defendant if the statement is within the government's possession,
custody, or control; and the attorney for the government knows--
or through due diligence could know--that the statement exists.
[Fed. R. Crim. P. 16(a)(1)(B)(i)]
     Response:    See Response to Request A.

     (ii)   The portion of any written record containing the
substance of any relevant oral statement made before or after
arrest if the defendant made the statement in response to
interrogation by a person the defendant knew was a government
agent. [Fed. R. Crim. P. 16(a)(1)(B)(ii)]
     Response:     See Response to Request A. See also Response to

Request E, USSS\Arrest.


     (iii) The defendant's recorded testimony before a grand jury
relating   to  the  charged   offense.     [Fed.   R.  Crim.   P.
16(a)(1)(B)(iii)]
     Response:    Not applicable
     Request C: Where the defendant is an organization, e.g., a
corporation, partnership, association or labor union, disclose to
the defendant any statement described in Fed. R. Crim. P.
16(a)(1)(A) and (B), if the government contends that the person
making the statement (i) was legally able to bind the defendant
regarding the subject of the statement because of that person's
position as the defendant's director, officer, employee, or agent;
or (ii) was personally involved in the alleged conduct constituting
the offense and was legally capable to bind the defendant regarding
that conduct because of that person's position as the defendant's
director, officer, employee, or agent.         [Fed. R. Crim. P.
16(a)(1)(C)]
                                     2
   Case 2:20-cr-00054 Document 34 Filed 03/30/20 Page 3 of 7 PageID #: 143



     Response:    Not applicable
     Request D: Furnish the defendant with a copy of defendant's
prior criminal record that is within the government's possession,
custody, or control if the attorney for the government knows--or
through due diligence could know--that the record exists. [Fed.
R. Crim. P. 16(a)(1)(D)]
     Response:     The United States Probation Office has disclosed

the defendants’ criminal history to Defendant at the hearings on

February 13 and March 16, 2020.

     Request E: Permit the defendant to inspect and to copy or
photograph books, papers, documents, data, photographs, tangible
objects, building or places, or copies or portions of any of those
items, if the item is within the government's possession, custody
or control, and (i) the item is material to preparing the defense;
(ii) the government intends to use the item in its case-in-chief
at trial; or (iii) the item was obtained from or belongs to
defendant. [Fed. R. Crim. P. 16(a)(1)(E)]
Response:     The United States has disclosed the reports, records,

and other documents/communications of the following federal, state

and local law enforcement agencies and Organized Retail Crime

divisions:

        1.   Kroger ORC;
        2.   Target ORC;
        3.   South Charleston Police Dept;
        4.   United States Secret Service;
        5.   United States Attorneys Office;
        6.   West Virginia State Police; and
        7.   Violent Crime Drug Task Force West.

     Request F: Permit the defendant to inspect and to copy or
photograph the results or reports of any physical or mental
examination and of any scientific tests or experiment if (i) the
item is within the government's possession, custody, or control;
(ii) the attorney for the government knows--or through due
diligence could know--that the item exists; and (iii) the item is
material to preparing the defense or the government intends to use
                                     3
   Case 2:20-cr-00054 Document 34 Filed 03/30/20 Page 4 of 7 PageID #: 144



the item in its case-in-chief at trial.               [Fed. R. Crim. P.
16(a)(1)(F)]
     Response:    Not applicable.

     Request G: Give to the defendant a written summary of any
testimony the government intends to use under Rules 702, 703 or
705 of the Federal Rules of Evidence during its case-in-chief at
trial. If the government requests discovery under Federal Rules of
Criminal Procedure 16(b)(1)(C)(ii) and the defendant complies, the
government must, at the defendant's request, give to the defendant
a written summary of testimony that the government intends to use
under Rules 702, 703, or 705 of the Federal Rules of Evidence as
evidence at trial on the issue of the defendant's mental condition.
The summary must describe the witness's opinions, the bases and
reasons for those opinions, and the witness's qualifications.
[Fed. R. Crim. P. 16(a)(1)(G)]
     Response:    Not applicable

     Request H: Disclose to defendant all evidence favorable to
defendant, including impeachment evidence, and allow defendant to
inspect, copy or photograph such evidence.
     Response:    The United States is unaware of any such evidence

other than that which may otherwise be included in response to

Request E, such as the criminal history of known co-conspirators

of Defendant. To the extent such criminal history exists and is in

the possession of the United States, it will supplement this

response.

     Request I: Notify defendant of all evidence the government
intends to introduce pursuant to Rule 404(b) of the Federal Rules
of Evidence.
     Response:    The United States does not intend to present any

evidence pursuant to Rule 404(b).         However, if such material is

discovered, the United States will timely notify defendant.


                                     4
      Case 2:20-cr-00054 Document 34 Filed 03/30/20 Page 5 of 7 PageID #: 145



     Request J: Disclose to defendant all reports of government
"mail cover," insofar as the same affects the government's case
against the defendant or any alleged aiders and abettors or co-
conspirators.
     Response: Not applicable.
     Request K: Disclose to defendant any matter as to which the
government will seek judicial notice.
        Response:       The United States will seek judicial notice that

(1)     Kanawha    County    is    within   the    Southern    District    of   West

Virginia; and (2) Ebay had a policy prohibiting the sale of stolen

goods during the relevant time period of this case.

     Request L:   Disclose to defendant and make available for
inspection, copying or photographing, the results of any
interception of a wire, oral or electronic communication in the
possession, custody or control of the government, the existence of
which is known, or by the exercise of due diligence could become
known, to the attorney for the government, which contains any
relevant statement made by the defendant or which is material to
the preparation of the defendant's defense or which is intended
for use by the government as evidence in its case-in-chief at the
trial. For each such interception, disclose (1) any application
for an order authorizing the interception of a wire or oral
communication; (2) any affidavits filed in support thereof; and
(3) any court order authorizing such interception.
        Response:       Not applicable
     Request M: Provide notice to defendant of the government's
intention to use evidence pursuant to Rule 12(b)(4)(B) of the
Federal Rules of Criminal Procedure.

        Response:       The United States reserves the right to use all

information and evidence disclosed herein or made available for

inspection        and    copying   pursuant       to   this   Response    and   such

information and evidence which may be discovered and finally

provided to defendant.

                                            5
   Case 2:20-cr-00054 Document 34 Filed 03/30/20 Page 6 of 7 PageID #: 146



     Any discovery provided that is not mandated by Court order,

the Federal Rules of Criminal Procedure, federal statute or federal

case law, is provided voluntarily as a matter of discretion solely

to expedite and facilitate litigation of this case.


      REQUEST OF THE UNITED STATES FOR RECIPROCAL DISCOVERY

     Pursuant to Rules 16.1(b) and 16.1(d) of the Local Rules of

Criminal Procedure, the United States of America requests that

defendant provide all applicable reciprocal discovery within 14

days of the service of this response and the provision of materials

requested by defendant in the Standard Discovery Request.


                                   Respectfully submitted,

                                   UNITED STATES OF AMERICA

                                   MICHAEL B. STUART
                                   United States Attorney


                                   s/Andrew J. Tessman
                                   ANDREW J. TESSMAN
                                   Assistant United States Attorney
                                   WV State Bar No. 13734
                                   300 Virginia Street, East, Room 4000
                                   Charleston, WV 25301
                                   Telephone: 304-345-2200
                                   Fax: 304-347-5104
                                   E-mail: andrew.tessman@usdoj.gov




                                     6
   Case 2:20-cr-00054 Document 34 Filed 03/30/20 Page 7 of 7 PageID #: 147



                         CERTIFICATE OF SERVICE

     It is hereby certified that the foregoing “RESPONSE OF THE

UNITED   STATES   OF   AMERICA    TO    DEFENDANT'S    STANDARD   DISCOVERY

REQUESTS,   AND   REQUEST    OF   THE    UNITED    STATES   FOR   RECIPROCAL

DISCOVERY,” has been electronically filed and service has been

made on opposing counsel by virtue of such electronic filing this

30th day of March, 2020 to:

     Rachel Zimarowski
     Assistant Federal Public Defender
     Counsel for Defendant
     United States Courthouse, Room 3400
     300 Virginia Street East
     Charleston, West Virginia 25301



                                          By:     s/ Andrew J. Tessman
